857 N.E.2d 280 (2006)
306 Ill. Dec. 187
PEOPLE State of Illinois, respondent,
v.
Keith BROWN, petitioner.
No. 103297.
Supreme Court of Illinois.
November 29, 2006.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its judgment in People v. Brown, case No. 1-04-1943 (06/30/06). The appellate court is directed to allow the State another opportunity to respond to defendant's request for additional sentencing credit pursuant to 730 ILCS 5/5-8-7(b). Following this additional opportunity to respond, the appellate court is directed to determine the merits of defendant's sentencing credit request and to grant him further sentencing credit, if so required. The resolution of the sentencing credit issue on remand should then be incorporated into an appellate court judgment addressing all other issues on appeal.